        Case 1:21-cv-01791-NRB Document 20 Filed 04/06/21 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 RACHEL CAROL FILSOOF,

                          Plaintiff,
                                                           ORDER
              - against –
                                                      21 Civ. 1791 (NRB)
 ANDREW J. COLE,

                      Defendant.
 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      UPON a Hearing held on April 6, 2021, the Complaint in this

Action, and the Declarations of Rachel Carol Filsoof dated March 11,

2021 and Jacob O’Sullivan dated March 10, 2021 and accompanying

exhibits, the Declaration of Jen Rosenstein dated March 3, 2021, the

Memorandum of Law dated March 12, 2021, and the letter submission of

April 2, 2021, and for good cause shown, it is hereby

      ORDERED that defendant Andrew J. Cole, his agents, and all

persons in active concert, privity and/or participation with him are

hereby enjoined and restrained pursuant to Fed. R. Civ. P. 65 pending

the   final    hearing    and   determination    of     this   action   from:

(1) contacting,    following,    surveilling,   assaulting,     threatening,

intimidating, stalking, harassing, keeping under surveillance or

coming within 200 yards of the home or any place of residence of

Plaintiff Rachel Carol Filsoof; and (2) interfering with Plaintiff’s

prospective    business   relations    by   making    disparaging   comments,

remarks or statements concerning Plaintiff by phone, electronically

or in person to any individual, entity or association that Defendant
         Case 1:21-cv-01791-NRB Document 20 Filed 04/06/21 Page 2 of 2


knows or becomes aware of is a business contact of the Plaintiff

and/or is likely to enter into a business transaction with the

Plaintiff; and it is further

     ORDERED, that a copy of this Order shall be served by Plaintiff

upon Defendant by email delivery at a_j_cole@mac.com, which shall be

considered good and sufficient service.


DATED:      New York, New York
            April 6, 2021




                                   ________________________________
                                         NAOMI REICE BUCHWALD
                                     UNITED STATES DISTRICT JUDGE




                                       2
